This is a companion case to In re Taxes Assessed Against the Property of the Atchison, Topeka  Santa Fe Railway Company in Eddy County, N.M., for the year 1933, 41 N.M. 9, 63 P.2d 345, just decided. The cases are identical, involving *Page 18 
the same legal questions, the only difference being that this case involves a tax levy for the year 1934, whereas the other case involves a levy for the year 1933. On the authority of the decision just made in that case, the judgment in this case will stand affirmed.
It is so ordered.
HUDSPETH, BICKLEY, and BRICE, JJ., concur.
ZINN, J., did not participate.